DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "”the imaging device”" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-5 and 6-7, they are dependent on claim 1.
Claim 5 recites the limitation "”the imaging device”" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (JP 2016-114500 A) (hereinafter Kanazawa) in view of Cabib (WO 2017/009819 A1) (hereinafter Cabib).
Regarding claim 1, Kanazawa teaches a gas-detection use image processing device (see Abstract) comprising:
a first inputter on which an operation of inputting a gas which is wanted to be detected is performed to input the command [input unit 6 inputting various commands to processing unit 5; detection of leaked gas such as an input of an identifier of a target region; input various data necessary for operation to the leaked gas detection device] (Para [0032-0034]);
a second inputter to which an image of an imaging target taken by an imaging device is input [image from imaging unit 1 input into processing unit 5] (Para [0026-0027]); and
a hardware processor [gas cloud processing unit 52 of processing unit 5] which calculates, when the image is taken in a state in which the target region is in an imaging range of the imaging device, a region in which the gas may be visualized in the imaging range [extract gas cloud image region based on heat distribution image of target region] (Para [0044-0045]).
Kanazawa fails to teach inputting a flow rate of gas used as an index of a gas concentration level and wherein the processor calculates the region in which gas may be visualized when the gas of the flow rate appears in the imaging range. Kanazawa additionally teaches using a wind speed as an index of a gas concentration level and wherein the processor takes into consideration an affect of the wind speed on the flow of the gas cloud to correct the gas concentration level (Para [0060-0062]). Cabib teaches the usage of a gas flow rate as an index of a gas concentration level and calculating a region in which gas may be visualized when gas of the flow rate appears in the imaging range of an imaging device [detection and imaging device operative to detect and image a scene including a gas leakage, region in which gas may be visualized related to a concentration of gas and to a flow rate of the gas] (Pgs. 15-16). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kanazawa with Cabib such that a flow rate of gas is inputted as an index of a gas concentration level and wherein the processor calculates the region in which gas may be visualized when the gas of the flow rate appears in the imaging range in order to help visualize the effect of wind speed on the flow of the gas cloud for a concentration determination.
Regarding claim 2, Kanazawa in view of Kabib as applied to claim 1 above teaches the claimed invention, in addition to wherein the hardware processor calculates a concentration thickness product of the gas and calculates the region by using the concentration thickness product (Kanazawa Para [0045]). Kanazawa in view of Kabib fails to teach wherein the concentration thickness product is calculated by using the flow rate. Cabib teaches the usage of a gas flow rate as an index of a gas concentration level [detection and imaging device operative to detect and image a scene including a gas leakage, region in which gas may be visualized related to a concentration of gas and to a flow rate of the gas] (Pgs. 15-16). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Kanazawa in view of Kabib such that the concentration thickness product is calculated by using the flow rate in order to take into consideration the wind speed at the gas location.
Regarding claim 3, Kanazawa in view of Kabib as applied to claim 2 above teaches the claimed invention, in addition to wherein the hardware processor calculates the concentration thickness product by using a wind speed in a place where the imaging target is located when the imaging device takes the image and a distance from the imaging target to the imaging device (Kanazawa Para [0046-0047]). Kanazawa in view of Kabib fails to teach wherein the concentration thickness is calculated by using the flow rate. Cabib teaches the usage of a gas flow rate as an index of a gas concentration level [detection and imaging device operative to detect and image a scene including a gas leakage, region in which gas may be visualized related to a concentration of gas and to a flow rate of the gas] (Pgs. 15-16). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Kanazawa in view of Kabib such that the concentration thickness product is calculated by using the flow rate in order to take into consideration the wind speed at the gas location.
Regarding claims 4 and 6-7, Kanazawa in view of Kabib as applied to claims 1-3 above teaches the claimed invention, in addition to further comprising an outputter which outputs information indicating a position of the region in the imaging range [output to display unit 7] (Kanazawa Para [0032]).

Regarding claim 5, Kanazawa teaches a gas-detection use image processing method (see Abstract) comprising:
performing an operation of inputting a gas which is wanted to be detected is performed to input the command [input unit 6 inputting various commands to processing unit 5; detection of leaked gas such as an input of an identifier of a target region; input various data necessary for operation to the leaked gas detection device] (Para [0032-0034]);
inputting an image of an imaging target taken by an imaging device [image from imaging unit 1 input into processing unit 5] (Para [0026-0027]); and
calculating, when the image is taken in a state in which the target region is in an imaging range of the imaging device, a region in which the gas may be visualized in the imaging range [extract gas cloud image region based on heat distribution image of target region] (Para [0044-0045]).
Kanazawa fails to teach inputting a flow rate of gas used as an index of a gas concentration level and calculating the region in which gas may be visualized when the gas of the flow rate appears in the imaging range. Kanazawa additionally teaches using a wind speed as an index of a gas concentration level and wherein the processor takes into consideration an affect of the wind speed on the flow of the gas cloud to correct the gas concentration level (Para [0060-0062]). Cabib teaches the usage of a gas flow rate as an index of a gas concentration level and calculating a region in which gas may be visualized when gas of the flow rate appears in the imaging range of an imaging device [detection and imaging device operative to detect and image a scene including a gas leakage, region in which gas may be visualized related to a concentration of gas and to a flow rate of the gas] (Pgs. 15-16). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kanazawa with Cabib such that a flow rate of gas is inputted as an index of a gas concentration level and calculating the region in which gas may be visualized when the gas of the flow rate appears in the imaging range in order to help visualize the effect of wind speed on the flow of the gas cloud for a concentration determination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861